RENDERED: DECEMBER 18, 2020; 10:00 A.M.
                  NOT TO BE PUBLISHED

            Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2019-CA-1112-MR


PEGGY L. & BRYAN C. BARBER;
GERALD J. & HELEN M. NICOLAS; AND
SHEILA M. & DAVID J. MCLAUGHLIN                    APPELLANTS



           APPEAL FROM JEFFERSON CIRCUIT COURT
v.          HONORABLE ANN BAILEY SMITH, JUDGE
           ACTION NOS. 18-CI-006708 AND 19-CI-000019



TOPGOLF USA LOUISVILLE, LLC;
TANNER MICHELI; GGP, INC.;
CHARLES TAPIA; WMB 2, LLC;
TWB OXMOOR 2, LLC; HOCKER
OXMOOR, LLC; LOUISVILLE AND
METRO PLANNING COMMISSION;
LOUISVILLE/JEFFERSON COUNTY
METRO GOVERNMENT; AND THE
LEGISLATIVE COUNCIL OF
LOUISVILLE/JEFFERSON COUNTY
METRO GOVERNMENT                                       APPELLEES



                           OPINION
                          AFFIRMING

                         ** ** ** ** **
BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: This is a land use appeal involving a map amendment,

conditional use permit, and several variances to allow a golfing and entertainment

complex in an abandoned portion of Oxmoor Center in Louisville, Kentucky. The

appellants are nearby residents of the area, and they filed suit versus the

Louisville/Jefferson County Planning Commission (Planning Commission) and

Louisville/Jefferson County Metro Council (Metro Council), challenging the

actions of those entities, in Jefferson Circuit Court. The circuit court affirmed the

decisions of the Planning Commission and Metro Council and dismissed the

residents’ appeals. We affirm.

             We shall rely upon the statement of the facts and procedural history as

set forth in the circuit court’s June 20, 2019, opinion and order:

                     Topgolf operates in cities nationwide and bills
             itself as a “family friendly entertainment venue that
             features fun and accessible golf games for all ages and
             ability levels.” “Topgolf features multi-level, climate-
             controlled driving bays, complete with HDTVs, a popular
             music playlist, a carefully crafted food menu, and full bar
             service.” The site for the proposed venture is in the
             space in Oxmoor Center that a Sears store abandoned
             since October of 2017. “The Topgolf development will
             be one part of a broader redevelopment of the southern
             section of Oxmoor Center that will include three new
             restaurants, an open plaza area and Topgolf.” The
             defendants claim that “Topgolf will bring hundreds of
             new jobs and will induce further economic development
             to the area.”


                                          -2-
                       Topgolf began the process that led to the instant
                appeal on February 19, 2018, when it requested a change
                in zoning of the proposed site by filing a “Change in
                Zoning/Form District Pre-Application” with the Planning
                Commission. The name placed on the form, in the
                column titled “Applicant” and in the space designated
                “Name,” was “Tanner Micheli”; in the space
                immediately beneath the “Name” space titled
                “Company,” was placed the name “Topgolf USA
                Louisville, LLC,” with an address in Dallas, Texas.1 Mr.
                Micheli is the Director of Real Estate for Topgolf
                International, Inc. and operated as the point person for
                the Louisville development with the press and at hearings
                before the Commission and Metro Council. Topgolf
                USA Louisville, LLC, however, was not formed as an
                LLC at the time of filing the pre-application and did not
                legally exist in any form until November 29, 2018, when
                Topgolf representatives filed it as an assumed name of
                Topgolf USA KY1, LLC, a Delaware LLC that was
                registered with the Kentucky Secretary of State on
                December 19, 2017. Topgolf’s counsel stated at the
                hearing before the Court on May 23, 2019 that “Topgolf
                USA Louisville, LLC” was listed on the pre-application
                as a result of a miscommunication between him and his
                client. In any event, the error was repeated in the
                subsequently filed Change in Zoning Application, two
                Conditional Use Permit Applications, several Variance
                Applications, and two General Waiver Applications.
                “Topgolf USA Louisville, LLC” was also formally and
                informally referred to as “the applicant” in documents
                and materials issued by the Commission and the parties.

                      In the “Change in Zoning Application” filed on
                June 7, 2018—a form virtually identical to the pre-
                application filed the previous February—in addition to
                Micheli and Topgolf USA Louisville, LLC, on a separate
                page, also listed under the “Applicant” column in the
                “Name” blank was “Charles Tapia” with the name “GGP

1
    8750 Central Expressway, Suite 1200, 75231 which is Topgolf USA’s corporate headquarters.

                                              -3-
Inc.” listed below as the “Company,” with an address in
Chicago, Illinois. GGP, Inc., however, was not
registered as a corporation at all relevant times. Its
counsel stated in answer to the complaint and at oral
arguments that GGP, Inc. was once the name of a
Delaware entity known as New GGP, Inc., and as of
August 27, 2018, became known as Brookfield Property
REIT Inc.; counsel also claimed that at all relevant times
Brookfield Property REIT Inc. “indirectly owned” an
entity that owns Oxmoor Center, Hocker Oxmoor, LLC.
Along with Topgolf USA Louisville, LLC, GGP Inc.
remained listed beneath Tapia’s name on all applications
that followed the pre-application.

       While pre-application staff within the Louisville
Metro Division of Planning and Design Services
requested more information and studies, it preliminarily
approved of locating Topgolf at the Oxmoor site to the
extent it is “of a moderate to high intensity consistent
with the high intensity uses found in the Regional Center
Form District as the C-2 zoning district allows for a wide
range of regional goods and services . . .” On March 12,
2018, Topgolf representatives met with nearby property
owners to listen to their concerns regarding the
development. As a result of the hearing, Topgolf decided
to move its proposed facility 200 feet farther away from
the City of Hurstbourne and also set about performing
studies to determine the impact of the development on
the light, sound and traffic environment in the area.

       Pharis Engineering conducted a lighting study that
concluded that Topgolf’s partially shielded LED light
fixtures would result in “zero light trespass past the
property” and “give less light output and less glare” than
the existing parking light fixtures at the site. According
to Pharis’ report, the site fixtures accomplish this because
they “have tightly controlled optical light patterns that
are designed to light the field with a high degree of
accuracy.” HMB Professional Engineers conducted a
sound study that concluded that “for most of the time

                            -4-
analyzed during typical weekend hours the existing
[sound] levels combined with the noise generated by
Topgolf do not result in even a perceptible change in
noise.” Diane B. Zimmerman Traffic Engineering, LLC,
conducted a traffic study examining the impact of the
Topgolf development on the adjacent streets, comparing
the trip generation data of Oxmoor Center when the Sears
store was open for business. Zimmerman concluded that
Topgolf would generate 4.4% less traffic on the typical
day and for the year 2020, overall the “delays
experienced in the area will increase within acceptable
limits, thus no improvements to the roadway system are
recommended.”

       After Topgolf publicized the studies on a website
and invited nearby residents to review them, it filed the
necessary applications with the Planning Commission to
have the site rezoned and have the necessary waivers and
variances issued. On August 9, 2018, the Land
Development and Transportation Committee of the
Planning Commission heard testimony from Topgolf,
from Joel Dock of the Metro Office of Planning and
Design Services, and from those opposed to the
development. Notably, the Committee heard that open
property located between Oxmoor and Hurstbourne,
currently used as soccer fields, was to be developed in
the near future and would act as a buffer between
Topgolf and residential properties. Topgolf presented
expert testimony and other evidence of the above light,
sound, and traffic studies. The plaintiffs neither cross-
examined the experts nor presented any expert testimony
or evidence to rebut them. Joel Dock testified that
Topgolf’s application was complete and the matter was
ready to be scheduled for a public hearing.

      The Planning Commission held the first public
hearing on October 1, 2018, at the University of
Louisville Shelby Campus, within minutes of the
neighborhood of those residents close to the proposed
Topgolf development. Before this hearing, Metro

                           -5-
              Planning and Design Services released a “Change in
              Zoning Pre-Application Staff Report” that reiterated its
              earlier conclusion that Topgolf was suited to the Oxmoor
              location and, further, that “the proposal does not
              constitute a non-residential expansion into an existing
              residential area as the proposal utilizes the land of an
              existing regional commercial center to allow for the
              development of additional regional services.” The
              Commission, Topgolf representatives, and 31 citizens
              presented five hours of testimony at this hearing. Joel
              Dock, the Case Manager on the project, testified on
              behalf of the Commission and summarized the findings
              he and the staff made in the Staff Report. Counsel for
              Topgolf, Cliff Ashburner, presented a summary in favor
              of the development and introduced Keith Pharis, who
              presented testimony regarding the lighting, Mitchell
              Green, who testified regarding the sound studies, Dianne
              Zimmerman, who testified regarding her traffic study,
              Kendall Merrick, the general manager of Oxmoor Center,
              who testified regarding the positive impact Topgolf will
              have on the mall specifically and the community
              generally, and, finally, Tanner Micheli of Topgolf.

                      The plaintiffs, through counsel Stephen Porter,
              then cross-examined some of these witnesses. Mr. Porter
              took issue with Mr. Dock’s testimony that there were no
              residential uses within 500 feet of Topgolf’s playing
              field; this is relevant because Land Development Code
              (“LDC”) 4.1.3.B.6.a.ii prohibits outdoor illumination of
              “any playing field . . . within 500 feet of any residential
              use” after 11:00 p.m., and Topgolf’s proposed facility
              will close at 1:00 a.m. One of the supposed “residential
              uses” Mr. Porter claimed was within the prohibited 500
              feet was the driveway of a nursing facility. Mr. Dock
              rightly responded that a nursing facility is not defined as
              a residential use under the LDC. See LDC 1.2.2,
              Definitions.2 The second supposed residential use within

2
 “Residential Use” is Uses associated with permanent residential occupancy in the form of a
dwelling unit (permanent means for at least 30 days in duration). Specific uses such as bed and

                                              -6-
               the prohibited distance was the vacant parcel to the east
               of the development, which is zoned R-6 for multi-family
               use but is currently used as soccer fields. Mr. Dock
               conceded that if this parcel is ever developed with a
               residential use, Topgolf will be non-conforming and will
               have to close by 11:00 p.m. The third supposed
               residential use Mr. Porter focused on was what he
               referred to as the “Oxmoor farm property” and the
               “Bullitt house property” to the south of the proposed
               development. Mr. Dock’s response was not at all clear
               on the recording, though it is clear that he referred Mr.
               Porter to the Staff Report. While the plaintiffs now claim
               that the Commission and its staff “completely
               disregarded . . . [t]his situation,” a map in the record
               shows that the staff performed several measurements of
               500 feet from different points of the proposed
               development. Assuming the outer edge of where
               Topgolf’s “Southwest building” will be located can be
               construed as a “playing field” within the meaning of
               LDC 4.1.3.B.6.a.ii, the measurement indicates that this
               point is almost exactly 500 feet from the extreme
               southwestern boundary of what Mr. Porter referred to as
               “the Bullitt house property.” Another measurement from
               the “southeast pole” of the playing field extends about
               100-125 feet into the middle of a large field of what Mr.
               Porter referred to as the “Oxmoor Farm property.” Later
               in the evening, during Mr. Porter’s presentation he
               showed an aerial photograph with an overlay of the
               proposed facility and, again, claimed the development
               was within 500 feet of residential uses on the two
               Oxmoor properties. The aerial photo shows that the large
               field on the farm property is either cultivated or plowed
               for cultivation, and there are structures to the southeast
               that appear to be barns or other types of utility buildings
               but are perhaps residential; Mr. Porter presented no
               evidence on the nature of the structures or any evidence
               regarding their distances from the proposed development.

breakfasts, boarding and lodging houses, hotels, motels and extended stay facilities where stays
can be less than 30 days in duration shall be considered commercial uses.” (Emphasis added).”

                                               -7-
Whatever these structures are, they are clearly farther
away from the proposed playing field than 500 feet. The
dwelling situated on the parcel that Mr. Porter referred to
as the “Bullitt house property” is not visible on the aerial
photo and is undoubtedly substantially more than 500
feet away from the proposed playing field.

       Mr. Porter also cross-examined Mr. Pharis on the
lighting issues. After Mr. Pharis confirmed his opinion
that the 16 [x] 58,000 lumen field lights would not
violate the LDC because they are highly directional, he
admitted that he had never been to a Topgolf facility to
view the lights firsthand. Mr. Pharis nonetheless stood
by his opinion. Mr. Porter then gave a power point
presentation that included nighttime photographs of
Topgolf facilities that he took in Huntsville, Alabama;
Chesterfield, Missouri; Dallas, Texas; and Orlando,
Florida. According to Mr. Porter, these photographs
prove that light from the proposed development will
trespass beyond the playing field and onto neighboring
residences. After Mr. Porter finished his presentation,
eight citizens testified in opposition to the development
before Commission Chair Vince Jarboe continued the
hearing to October 15, 2018.

       Before the second hearing occurred, Topgolf filed
an application for a waiver from LDC 4.1.3.B.2.c, saying
it was impossible for an outdoor athletic facility to
comply with the Code’s requirement that outdoor lighting
that emits more than 3,500 lumens be fully shielded,
meaning the luminaire must be pointed downward and
have a flat, horizontal lens/diffuser. Joel Dock of the
Metro Office of Planning and Design Services consulted
with an independent lighting expert, Jennifer A. Brons, a
professional consultant and adjunct professor at the
Lighting Research Center of Rensselaer Polytechnic
Institute in Troy, New York. After Dock described the
LDC shielding requirements to Brons in an email, she
confirmed that “it doesn’t seem practical for outdoor
athletic complexes to be lit with fully shielded lights.”

                            -8-
Brons stated that Dock “may need” to hire a local light
designer to determine the extent to which the proposed
lighting system would become “a nuisance” and to
review and evaluate Pharis Engineering’s report. While
Topgolf continued to stand behind the conclusion in
Pharis’ lighting study that none of its lighting will pollute
residential properties and will present less glare than
what existed when the Sears store was in operation,
Topgolf agreed to add a landscape buffer consisting of
three tree lines between the City of Hurstbourne and
Topgolf that will ultimately grow to a height of 60 feet.

        At the second hearing on October 15, Dock
testified to his consultation with Brons and presented his
amended staff report approving the lighting waiver
application. He testified that all evidence indicated that
the lights would be aimed and focused on the field and
that light trespass and glare will be highly controlled.
Topgolf’s lighting expert, Pharis, testified that the
existing parking lot lighting at Oxmoor, on the southeast
side nearest residences, consisted of non-shielded, non-
glare-controlled lights mounted on 50 feet-high poles that
emit 240,000-300,000 lumens each, for a total of
3,675,000 lumens. In contrast, he said, the lighting on
the Topgolf site will be shielded, highly directional and
will emit only 2,544,000 lumens. Pharis explained the
science and math behind his lighting calculations and
stated conclusively that there would be no light trespass
from the proposed complex onto the property of any
residence. Nick Page, a representative of Qualite Sports
Lighting, the manufacturer of the field lights at Topgolf
Facilities—called the Gamechanger LED Luminaries—
also testified. He stressed that the lights facing the
residential neighborhoods were highly directional and the
beams’ focus will be aimed in a gradually slanted
downward pattern, below the sight line so as not to
trespass on the residential properties in Hurstbourne.
Tanner Micheli, a representative of Topgolf, Kendall
Merrick, General Manager of Oxmoor Center, and
several community members all testified in support of the

                             -9-
Topgolf development. Plaintiffs’ counsel cross-
examined the lighting experts, and other community
members spoke up against the project.

       On October 18, 2018, the Planning Commission
conducted a third and final meeting and after reviewing
the record, with one member not present the Commission
issued thirty pages of detailed findings that, in summary,
concluded that Oxmoor Center was the best location for
the Topgolf development, that the development would
benefit the region economically, that it is appropriate in
light of Oxmoor’s designation as the Regional Center
Form District and that the development would not
adversely affect the nearby neighborhoods from the
perspectives of sound, lighting and traffic. Some of the
more relevant findings are as follows:

   ▪ [T]he proposal meets the intent of Guideline
     1: Community Form because the proposal is
     of moderate to high intensity consistent with
     the high density uses found in Regional
     Center Form District as the C-2 zoning
     district allows for a wide range of regional
     goods and services that are not available in
     lower intensity which offer neighborhood
     goods and services.

   ▪ The proposal contributes to the identity of
     the regional center as a focal point for transit
     from homes and workplaces as the proposed
     C-2 district allows by way of conditional use
     permit for the incorporation of a regional
     attraction and destination point for
     entertainment in an area of current vacancy.

   ▪ The Traffic Impact Study made no
     recommendation for further improvements
     to the existing vehicular network serving the
     site.


                           -10-
▪ [T]he proposal meets the intent of Guideline
  2: Centers because the proposal will not
  create a new center.

▪ Residential development is not currently
  proposed on the subject site, but adjacent
  sites are zoned appropriately for a high
  density development.

▪ [T]he proposal meets the intents of
  Guideline 3: Compatibility because the
  proposed building materials are consistent
  with materials found on current retail and
  entertainment development in the general
  vicinity and throughout Louisville Metro.

▪ The netting and poles of the driving range
  are necessary to maintain public safety.

▪ There will be a manageable impact to the
  existing highway network, with Levels of
  Service remaining in acceptable limits.

▪ The proposal mitigates adverse impacts of
  its lighting on nearby properties and on the
  night sky as the proposed user is a
  recreational use and lighting is provided and
  necessary to light the outfield of the golf
  driving range in the evening.

▪ Since the original design for the property
  was made public, the applicant has made a
  number of refinements to the design to
  address neighborhood concerns about noise,
  traffic and lighting. The three-story
  structure and driving range outfield have
  been moved 200 feet to the west and closer
  to Interstate 264 to reduce noise and lighting
  impacts and reduce traffic flow. The nearest
  residential uses will now be more than a

                       -11-
   quarter of a mile away from the proposed
   redevelopment. More than ninety percent of
   the nearby City of Hurstbourne homes will
   be a half mile or farther from the subject
   property. The applicant has proposed to
   install LED lighting below the roof line of
   the building to reduce light impacts. The
   applicant has also agreed to paint the net
   poles around the driving range to better
   blend with the surroundings and reduce
   visual impacts.

▪ The lighting study demonstrates that the
  proposed redevelopment will both comply
  with the LDC’s requirement regarding light
  trespass and improve over the existing
  situation.

▪ Waiver of LDC, section 4.1.3 to not provide
  fully shielded lighting for golf driving range
  . . . will not adversely affect adjacent
  property owners as the lighting report
  indicates that the proposed lighting fixtures
  are aimed and focused on the outfield of the
  golf driving range for the purpose of lighting
  the field and light trespass and glare beyond
  the field perimeter will be highly controlled
  and minimized. There are no residential
  uses or other sensitive uses such as churches
  or schools within 500’ and the nearest
  residential dwelling is over 1200’ from the
  proposed fixtures.

▪ The lighting report indicates that the field
  lighting will have virtually no light trespass
  beyond the field perimeter and the golf
  driving range is encompassed by a parking
  lot. The distance from the golf driving
  range bays housing the proposed fixtures to
  the pavement of the nearest public road is

                        -12-
                   roughly 900’ and the nearest dwelling unit is
                   over 1200 feet from the fixtures. The
                   lighting plan indicates that the fixtures can
                   be highly controlled and landscaping is
                   proposed at the east end of the field
                   perimeter to further mitigate any potential
                   adverse impacts of glare.

                ▪ As shown in the lighting report performed
                  by Keith Pharis, PE, the proposed lighting
                  plan for Topgolf and updated parking lot
                  lighting at Oxmoor Center will produce less
                  up-light, spill-light and glare than the
                  parking lot lighting currently in place at
                  Oxmoor Center.

                ▪ In fact, the revised lighting, including
                  Topgolf, will result in a net lumen reduction
                  on the east side of the former Sears building
                  of over 1,100,000 lumens. . . . All in all, the
                  proposed redevelopment will result in a
                  dramatic improvement in lighting
                  conditions.

                    Based on these and many other findings, the
             Commission unanimously approved the requested
             waivers and variances and the requested Revised
             Detailed District Development Plan and recommended
             that Metro Council approve the map amendment, the
             conditional use permit, and the requested variances. The
             plaintiffs appealed the Commission’s actions on
             November 19, 2018. On November 29, 2019, the Metro
             Council voted 20-3 to approve the recommendations of
             the Planning Commission and the plaintiffs also appealed
             that determination.

(Emphasis original) (citations to record omitted).




                                        -13-
             The circuit court, after reciting the applicable standard of review and

considering the neighborhood residents’ arguments, affirmed the actions of the

Planning Commission and Metro Council. On appeal, the residents contend that

the applicants were not legally in existence and, thus, could not participate in the

litigation; that the factual determinations were arbitrary and capricious; that the

actions failed to comply with the relevant requirements of the Comprehensive Plan

and the Land Development Code; and that the residents were wrongfully required

“to perform the duties of the staff of the Planning Commission.”

             Our review is guided by the following principles:

                    Circuit Court review of the zoning decisions of
             legislative bodies is specifically authorized by statute at
             KRS [Kentucky Revised Statute] 100.347. Judicial
             review of administrative action by such bodies is
             “concerned with the question of arbitrariness.”
             American Beauty Homes Corporation v. Louisville and
             Jefferson County Planning and Zoning Commission, 379
S.W.2d 450, 456 (Ky. 1964) (emphasis in original). An
             administrative ruling is arbitrary, and therefore clearly
             erroneous, if it is not supported by substantial evidence.
             Fritz v. Lexington-Fayette Urban County Government,
             986 S.W.2d 456, 458-459 (Ky. App. 1998) (internal
             citation omitted). Reviewing courts may not disturb
             factual findings made by an administrative agency if
             those findings are supported by substantial evidence. In
             other words, “[a] reviewing court is not free to substitute
             its judgment for that of an agency on a factual issue
             unless the agency’s decision is arbitrary and capricious.”
             McManus v. Kentucky Retirement Systems, 124 S.W.3d
454, 458 (Ky. App. 2003) (internal citation omitted). On
             determinations of fact “[t]he administrative agency’s
             findings will be upheld even though there exists evidence

                                         -14-
            to the contrary in the record.” Kentucky Unemployment
            Insurance Commission v. Landmark Community
            Newspapers, 91 S.W.3d 575, 578 (Ky. 2002) (internal
            citation omitted).

Danville-Boyle County Planning Comm’n v. Centre Estates, 190 S.W.3d 354, 359

(Ky. App. 2006).

            [U]nder the McManus standard, a court cannot substitute
            its judgment on those contested issues of fact but if the
            appealing party has not met his burden of proof with the
            fact-finder, the court can properly, indeed must, consider
            whether that party’s proof was so compelling that no
            reasonable person could have failed to be persuaded. If
            this high standard is met, so is KRS 13B.150(2)(d) which
            allows for reversal when a final order is “[a]rbitrary,
            capricious, or characterized by an abuse of discretion.”

                   Simply put, the second part of the McManus
            standard allows for court intervention, reversal, where the
            evidence favoring the party with the burden of proof is so
            compelling that the agency’s decision is properly seen as
            arbitrary or capricious or reflecting an abuse of
            discretion. Stated differently, the McManus standard
            captures how courts properly assess arbitrariness,
            capriciousness or abuse of discretion by the agency fact-
            finder in cases where the party with the burden of proof
            has lost.

Kentucky Retirement Systems v. Ashcraft, 559 S.W.3d 812, 820 (Ky. 2018)

(footnote omitted).

            The residents argue that the application was illegal ab initio because

applicants Topgolf and GGP, Inc., had not registered with the Kentucky Secretary

of State. See KRS 14A.9-010(1). Therefore, as so-called non-existent



                                       -15-
corporations, the “entire proceedings” were fraught with “fraud and deceit.” Thus,

the residents contend, the circuit court improperly affirmed the map amendment,

conditional use permit, and variances to Topgolf.

             We disagree with the residents that the circuit court acted erroneously.

“[T]he purpose of the assumed name statute is to inform members of the public,

including appellants, of the identity of persons doing business under an assumed

name. It could not be disputed that for lawful use, including litigation, the statute

imposes a duty to provide such information.” Munday v. Mayfair Diagnostic

Laboratory, 831 S.W.2d 912, 915 (Ky. 1992). In Munday, however, the Court

held that “appellees’ failure to file the certificate denied appellants information

which was essential to the commencement of litigation.” Id. (emphasis added).

That is not the argument here, and, even if it were, the residents fell short in their

burden of proving that Topgolf and GGP, Inc., actively concealed their true

identities to cause the residents to file their appeals out of time. Cf., Emberton v.

GMRI, Inc., 299 S.W.3d 565, 575 (Ky. 2009). In fact, the residents were unaware

of the lack of compliance with KRS 14A.9-010(1) and did not argue this issue

before the administrative bodies. Accordingly, the circuit court held that the

residents forfeited this argument on appeal to the circuit court because it was not a

preserved issue. See City of Louisville v. Kavanaugh, 495 S.W.2d 502, 505 (Ky.

1973). Topgolf has since cured its defect. GGP, Inc., is now known as Brookfield


                                          -16-
Property REIT, Inc. It, too, had complied with the statute prior to the circuit court

hearing.

             We hold that the failure, if any, of Topgolf and GGP, Inc., to register

their corporate names with the Secretary of State’s office resulted in no harm to the

residents, either in fact or in procedure. The nature of the agencies’ decisions and

the residents’ appeals therefrom were not affected in any way by the late

compliance with the Business Entity Filing Act. The record reflects that the

residents had knowledge of the actual applicants from the outset of this litigation.

The residents can demonstrate no prejudice, and we again repeat the circuit court’s

language, namely:

                    Plaintiffs [residents] fail to point to any statute or
             case that can be reasonably construed as requiring the
             Court to nullify the proceedings below due to the naming
             errors in the applications. Even if the Court were to find
             that the plaintiffs did not waive the objection—a finding
             that would be clearly erroneous under the abundance of
             case law to the contrary—a review of the statutory law
             that governs naming and registration errors mandates a
             finding that no authority exists to support the plaintiffs’
             position. Plaintiffs’ final fallback argument seems to be
             that affirming the actions of the Commission and Metro
             Council will encourage future applicants to falsify their
             names on applications before the Commission. This
             public policy argument, however, ignores the safety
             valve built into every circuit court review of actions that
             administrative bodies take in Kentucky—i.e., that any
             administrative action can be reversed when it was
             affected by “fraud or misconduct.” City of Louisville v.
             Kavanaugh, supra, 495 S.W.2d at 505. Plaintiffs cannot
             deny and have not denied that they have had ample

                                         -17-
             opportunity to investigate the true identities of the
             applicants to the Topgolf development, both before and
             after the applications were approved. As noted, not only
             have the plaintiffs provided the Court with no evidence
             that the defendants [applicants] committed fraud or
             engaged in any misconduct during the application
             process, but they have provided no evidence that the
             naming errors affected the proceedings in any manner at
             all. This being so, the only goal the plaintiffs would
             achieve in having the Court invalidate the actions of the
             Commission and Metro Council would be that of
             unnecessary delay of the Topgolf development, a result
             that is manifestly unjust.

(Footnote omitted).

             We next address the allegations of “arbitrary and capricious conduct”

by “the Planning Commission, its staff, and the Metro Council.” The residents

first take issue with the lighting: they contend that the agencies should have

required the proposed light fixtures to be fully shielded to minimize the impact on

nearby neighborhoods. Furthermore, the residents aver, the agencies placed undue

reliance on the lighting report of Pharis despite his admission that he had not

personally viewed any existing Topgolf facilities.

             We are limited in our review to whether the administrative ruling is

supported by substantial evidence. Danville-Boyle County Planning Comm’n,

supra. We have examined the record in its entirety, including the videotaped

testimony of the hearings and hold that the evidence supports the agencies’ rulings.

Although the residents were able to offer some evidence to contradict the report of



                                        -18-
Pharis Engineering, it was not “so compelling that the agency’s decision is

properly seen as arbitrary or capricious or reflecting an abuse of discretion.”

Ashcraft, 559 S.W.3d at 820. We are thus compelled to affirm that aspect of the

circuit court’s ruling.

             We have similarly examined the record in review of the residents’

allegations regarding the traffic study. And, again, we decline to disturb the

rulings of the agencies, as affirmed by the circuit court. Id.

             The residents next claim that the Planning Commission, Metro

Council, and circuit court “confused ‘residential use’ with an actual residential

building,” thus ignoring the LDC requirement that the light fixtures be located

beyond 500 feet of residential uses. The map in the record, as well as the

residents’ failure to address the distances demonstrated there, speaks for itself.

Hence, we affirm the circuit court’s rejection of this argument by the residents.

             The next assertion of error is that the approvals fail to comply with the

Comprehensive Plan and LDC. In support of this argument, the residents merely

cite to the video transcript and six pages in the record. We have examined the

laundry list of alleged instances of noncompliance and decline to disturb the circuit

court’s ruling in that regard.

             The residents lastly maintain that they are “merely members of the

public and nearby neighbors” who suffered injury by the administrative agencies’


                                         -19-
failure to scrutinize the applications, failure to verify and evaluate the reports paid

for and submitted by the applicants, and the “final arbitrary and capricious actions”

in the agencies’ approval of the applications. In this vein, they urge that they were

inappropriately required to analyze the applicants’ submissions and present their

own evidence. The professionals, the residents assert, did nothing more than

“collect paper and pass it on.”

             The question is whether the residents received due process, which

they did:

                     The fundamental requirement of procedural due
             process is simply that all affected parties be given “the
             opportunity to be heard at a meaningful time and in a
             meaningful manner.” Mathews v. Eldridge, 424 U.S.
319, 333, 96 S. Ct. 893, 902, 47 L. Ed. 2d 18 (1976)
             (internal citation and quotation omitted). Procedural due
             process in the administrative or legislative setting has
             widely been understood to encompass “a hearing, the
             taking and weighing of evidence if such is offered, a
             finding of fact based upon a consideration of the
             evidence, the making of an order supported by substantial
             evidence, and, where the party’s constitutional rights are
             involved, a judicial review of the administrative action.”
             Morris v. City of Catlettsburg, 437 S.W.2d 753, 755 (Ky.
             1969), see also Kaelin v. City of Louisville, 643 S.W.2d
590, 591 (Ky. 1982); Wyatt v. Transportation Cabinet,
             796 S.W.2d 872, 873-74 (Ky. App. 1990). The “right to
             an impartial tribunal” is nowhere to be found within this
             list, and rightfully so, since the right, as it is commonly
             conceived within the judicial context, cannot be
             guaranteed (nor need it be) in the administrative or
             legislative setting.




                                          -20-
Hilltop Basic Resources, Inc. v. County of Boone, 180 S.W.3d 464, 469 (Ky.

2005). The residents can point to nothing in the proceedings that indicates

otherwise.

             Accordingly, the judgment of the Jefferson Circuit Court is affirmed.

             ALL CONCUR.




                                       -21-
BRIEFS FOR APPELLANTS:     BRIEF FOR APPELLEES TOPGOLF
                           USA LOUISVILLE, LLC; and
Stephen T. Porter          TANNER MICHELI:
Louisville, Kentucky
                           Clifford H. Ashburner
                           Paige N. Johnson
                           Phillip M. Longmeyer
                           Louisville, Kentucky

                           BRIEF FOR APPELLEES TWB
                           OXMOOR 2, LLC; and WMB 2,
                           LLC:

                           Cornelius E. Coryell, II
                           Louisville, Kentucky

                           BRIEF FOR APPELLEES CHARLES
                           TAPIA, HOCKER OXMOOR, LLC;
                           and GGP, INC.:

                           Timothy W. Martin
                           Peter Cummins
                           Louisville, Kentucky

                           BRIEF FOR APPELLEES
                           LOUISVILLE AND METRO
                           PLANNING COMMISSION; and
                           THE LEGISLATIVE COUNCIL OF
                           LOUISVILLE/JEFFERSON
                           COUNTY METRO GOVERNMENT:

                           Michael J. O’Connell
                           Laura M. Ferguson
                           Louisville, Kentucky




                         -22-